This was a writ of Habeas Corpus, issued to the respondent, to have the body of the petitioner before this Court, and to show cause why she should not be discharged from imprisonment. It appeared that the petitioner was found guilty of a complaint, tried before Alexander Meggett, Justice of the Peace for North Providence, for a violation of the “ Act for the more effectual suppression of drinking houses and tippling shopsand, *437upon her failure to pay the fine and costs which she was sentenced to pay under said act, was committed to the Providence County jail, under a mittimus issued by said Meggett, as Justice of the Peace, but which did not bear the seal of the justice. It was contended for the petitioner, that this omission was a fatal defect in the mit-timus, and that a commitment under it was unauthorised ; and the Court being of that opinion, ordered the respondent to be discharged.
King, for the petitioner.
Payne, for the respondent.